DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.  Claims 1-15 and 17 are pending.  Claims 1-15 are the subject of this NON-FINAL Office Action.  Claim 17 is withdrawn.  

Claim Interpretation
Although the claims state “wherein formation of the coherent sleeve provides the dental article precursor,” yet neither the claims nor the specification define “dental article precursor” in any way that differentiates over prior art precursor structures in dental art or any other 3D printing arts.

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 4-7 and 11-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by FEENSTRA (US 6,955,776).
As to claim 1, FEENSTRA teaches a method of making a dental article using a 3D printer (Abstract), comprising the steps of: providing a base layer comprised of sinter powder and a solidified binder; providing a sinter powder layer in contact with the base layer, the sinter powder layer having a thickness; heating the solidified binder effective to provide a fluid solidifiable binder (col. 2, l. 55 – col. 3, l. 33, col. 5, ll. 17-29 & col. 7, ll. 24-28); contacting the fluid solidifiable binder with the sinter powder layer, wherein the fluid solidifiable binder forms a circumferential fixation zone enclosing a portion of the sinter powder layer (id.); providing a successive sinter powder layer in contact with an adjacent sinter powder layer; contacting fluid solidifiable binder with the successive sinter powder layer, wherein the solidifiable binder forms a circumferential fixation zone enclosing a portion of the successive sinter powder layer and contacts an adjacent circumferential fixation zone; repeating the two immediate preceding steps for a determined number of times to provide a plurality of sinter powder layers that are at least partly enclosed by a plurality of circumferential fixation zones; wherein the plurality circumferential fixation zones together form a coherent sleeve extending across the plurality of sinter powder layers, wherein the plurality of sinter powder layers together form a contiguous powder batch within the coherent sleeve, and wherein formation of the coherent sleeve provides the dental article precursor (cylindrical products; id.).  For clarification, FEENSTRA specifically explains 

According to the invention, in the specific steps mentioned, use is made of a binder. This binder is applied to a preceding layer only at the desired specific points. When to the binder a layer of, for instance, ceramic material from which the dental element is to be shaped, is applied, this will adhere only to the desired points. The non-adhering powder, which, accordingly, does not come into contact with the binder, can be simply removed.
The binder is preferably applied to the desired points by means of a print head, controlled by the computer on the basis of the data obtained upon measurement. Thereafter, a powder of the material that has been selected for the fabrication of the dental element is applied.
[ . . . ]
According to an alternative to this method, first loose powder is laid in a powder bed, and thereafter binder is applied locally to obtain binding at the desired points. So, in fact, binder and powder can be applied in any sequential order.
The substrate on which work is done can be formed by a few layers of loose powder, so that the dental element to be formed can be readily detached from the substrate. In sintering, preferably a non-adhering substrate, for instance a metal plate, is used.
By virtue of the accuracy of the data that can be obtained by measuring with the aid of a laser technique, and by virtue of the accuracy with which a computer, on the basis of those data, can control a print head, the desired shape and dimensions of the dental element can be obtained in a highly accurate manner. While in the old-fashioned techniques it was necessary to additionally shape a dental element several times after it had been formed in a mold, in the method according to the invention it normally suffices to carry out additional shaping a single time. Depending on the material that has been selected for the dental element, this additional shaping can be carried out by grinding, filing, polishing, sanding, blatting or by using a ball bed (a vibrating box containing abrasive balls).
The binder that is used in a method according to the invention should be soluble in a suitable solvent to a solution having a viscosity of 1–40 mPas, preferably about 3 mPas, and a loading degree of 3–10 wt. %. Thus the binder preferably has a relatively low molecular weight. Examples of suitable binders are colloidal silica, polyvinyl acetate (PVA), starch adhesives, acrylates, polyvinyl 
In the binder, often a colorant will be used. Suitable colorants are normally based on inorganic pigments having a high content of SiO2, which renders them heat-resistant. These substances are known per se and commercially available, for instance, from Carmen, Esprident GmbH, Ispringen, Germany, or VITA Zahnfabrik H. Rauter GmbH & co., Bad Zäckingen, Germany. Preferably, one or more of the following colorants are used: SiO, CoO, ZnO, Cr2O8, TiO2, Sb2O3, Fe2O3 and MnO2. Depending on the desired dental color, colorants are preferably used in amounts of up to 10% by weight, based on the weight of the powder. It is a particular advantage of the invention that at different points in the dental element, different colors can be used, if desired with a transparent outer layer, yielding a natural optical depth action. By virtue of these and other advantages, a dental element resembles a real tooth or molar extremely faithfully.

In other words, FEENSTRA explains the same process as claimed using binder jet printing of ceramic dental precursors by any desired shapes (e.g. cylindrical tooth) by selective jetting to binder to form circumferential (AKA cylindrical) dental precursor shapes.
As to claim 4-5, FEENSTRA teaches heated elastomer such as silicone as exemplified in the specification at page 4 (debinding and sintering with heat and silica binder; col. 3, ll. 34-43, col. 5, ll. 17-29 & 53-58 and col. 7, ll. 29-38, for example).
As to claim 6, FEENSTRA teaches binder is provided by depositing on the powder layer so as to form the fixation zone by soaking a circumferential portion of the powder layer with the binder (creating cyclindrical products using binder; col. 2, l. 55 – col. 3, l. 33, col. 5, ll. 17-29 & col. 7, ll. 24-28).
As to claim 7, FEENSTRA teaches using the binder to form a base layer and a cover layer, wherein the base layer, the cover layer and the sleeve together form a closed shell which seals the batch of powder therein (cylindrical products which include bottom, top and sides of cylinder; col. 7, ll. 24-28, for example).

As to claims 13-15, FEENSTRA teaches powder layer with a coloring substance (col. 3, ll. 44-60); and compacting (col. 5, ll. 59-64 and col. 6, l. 61 – col. 7, l. 28).

Claims 1, 4-7 and 11-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KORTEN (WO 2012/078533 A1).
As to claim 1, KORTEN teaches a method of making a dental article using a 3D printer (pgs. 1-3 & 14), comprising the steps of: providing a base layer comprised of sinter powder 110 and a solidified binder 120; providing a sinter powder layer in contact with the base layer, the sinter powder layer having a thickness (Figs. 2-6 and pgs. 11-14); heating the solidified binder effective to provide a fluid solidifiable binder (id.); contacting the fluid solidifiable binder with the sinter powder layer, wherein the fluid solidifiable binder forms a circumferential fixation zone enclosing a portion of the sinter powder layer (id., especially Figs. 5-6); providing a successive sinter powder layer in contact with an adjacent sinter powder layer; contacting fluid solidifiable binder with the successive sinter powder layer, wherein the solidifiable binder forms a circumferential fixation zone enclosing a portion of the successive sinter powder layer and contacts an adjacent circumferential fixation zone; repeating the two immediate preceding steps for a determined number of times to provide a plurality of sinter powder layers that are at least partly enclosed by a plurality of circumferential fixation zones; wherein the plurality id.).  This process is clearly shown in Figures 2-6 (which shows the same ceramic binder printing process as instant Figures 3-4, 6 & 9-10):

    PNG
    media_image1.png
    443
    426
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    718
    399
    media_image2.png
    Greyscale

As to claim 4-5, KORTEN teaches heated hardenable elastomer binder (pg. 12, Figs. 5-6).
As to claim 6, KORTEN teaches binder is provided by depositing on the powder layer so as to form the fixation zone by soaking a circumferential portion of the powder layer with the binder (Figs. 5-6).

As to claims 11-12, KORTEN teaches the sinter powder forms the starting material for obtaining a dental ceramic material or a dental glass-ceramic material by sintering, wherein the sinter powder is formed of powder particles that are coated with a bonding agent (pg. 14). 
As to claims 13-15, KORTEN teaches powder layer with a coloring substance (col. 3, ll. 44-60); and compacting (“the cartridges that are arranged laterally to a direction of the recoater motion for transferring material may contain different build-up materials, for example differently colored materials”; pgs. 2 & 20).

Claims 1, 4-7 and 13-15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by VAN DER ZEL (US 7,686,989).
As to claim 1, VAN DER ZEL teaches a method of making a dental article using a 3D printer (Fig. 1 and col. 3, l. 19 – col. 4, l. 46), comprising the steps of: providing a base layer comprised of sinter powder and a solidified binder; providing a sinter powder layer in contact with the base layer, the sinter powder layer having a thickness (id.); heating the solidified binder effective to provide a fluid solidifiable binder (heat by laser, col. 3, ll. 19-33 and col. 4, ll. 7-17); contacting the fluid solidifiable binder with the sinter powder layer, wherein the fluid solidifiable binder forms a circumferential fixation zone enclosing a portion of the sinter powder layer (Fig. 1 and col. 3, ll. 19-33); providing a successive sinter powder layer in contact with an adjacent sinter powder layer; contacting fluid solidifiable binder with the successive id.).  
As to claim 4-5, VAN DER ZEL teaches heated solidified elastomer binder such as starch (col. 2, l. 47 – col. 3, l. 33).
As to claim 6, VAN DER ZEL teaches binder is provided by depositing on the powder layer so as to form the fixation zone by soaking a circumferential portion of the powder layer with the binder (col. 3, ll. 19-33 and Fig. 1).
As to claim 7, VAN DER ZEL teaches using the binder to form a base layer and a cover layer, wherein the base layer, the cover layer and the sleeve together form a closed shell which seals the batch of powder therein (id.).
As to claims 13-15, VAN DER ZEL teaches powder layer with a coloring substance (col. 2, l. 65 – col. 5, l. 9 (referring to colour printer with colouring agents)); and compacting (Fig. 1 and col. 2, ll. 47-49 and col. 4, ll. 1-6).

Claims 1 and 6-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by BARLOW (US 6,048,954).
As to claim 1, BARLOW teaches a method of making a dental article using a 3D printer (Fig. 1 and col. 3, l. 19 – col. 4, l. 46), comprising the steps of: providing a base layer comprised of sinter powder and a solidified binder; providing a sinter powder layer in contact with the base layer, the sinter powder layer having a thickness (id.); heating the solidified binder effective to provide a fluid solidifiable binder (heat by laser, col. 3, ll. 19-33 and col. 4, ll. 7-17); contacting the fluid solidifiable binder with the sinter powder layer, wherein the fluid solidifiable binder forms a circumferential fixation zone enclosing a portion of the sinter powder layer (Fig. 1 and col. 3, ll. 19-33); providing a successive sinter powder layer in contact with an adjacent sinter powder layer; contacting fluid solidifiable binder with the successive sinter powder layer, wherein the solidifiable binder forms a circumferential fixation zone enclosing a portion of the successive sinter powder layer and contacts an adjacent circumferential fixation zone; repeating the two immediate preceding steps for a determined number of times to provide a plurality of sinter powder layers that are at least partly enclosed by a plurality of circumferential fixation zones (Fig. 1 and col. 3, l. 19 – col. 4, l. 46); wherein the plurality circumferential fixation zones together form a coherent sleeve extending across the plurality of sinter powder layers, wherein the plurality of sinter powder layers together form a contiguous powder batch within the coherent sleeve, and wherein formation of the coherent sleeve provides the dental article precursor (id.).  

As to claim 7, BARLOW teaches using the binder to form a base layer and a cover layer, wherein the base layer, the cover layer and the sleeve together form a closed shell which seals the batch of powder therein (id.).

Claims 1, 6-7 and 11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ZANDINEJAD (US 2017/0056138).
As to claim 1, ZANDINEJAD teaches a method of making a dental article using a 3D printer (Fig. 2 and paras. 0078-82 and Example 1), comprising the steps of: providing a base layer comprised of sinter powder and a solidified binder; providing a sinter powder layer in contact with the base layer, the sinter powder layer having a thickness (id.); heating the solidified binder effective to provide a fluid solidifiable binder (id.); contacting the fluid solidifiable binder with the sinter powder layer, wherein the fluid solidifiable binder forms a circumferential fixation zone enclosing a portion of the sinter powder layer (id.); providing a successive sinter powder layer in contact with an adjacent sinter powder layer; contacting fluid solidifiable binder with the successive sinter powder layer, wherein the solidifiable binder forms a circumferential fixation zone enclosing a portion of the successive sinter powder layer and contacts an adjacent circumferential fixation zone; repeating the two immediate preceding steps for a determined number of times to provide a plurality of sinter powder layers that are at least partly enclosed by a plurality of circumferential fixation zones (id.); wherein the id.).  
As to claim 6, ZANDINEJAD teaches binder is provided by depositing on the powder layer so as to form the fixation zone by soaking a circumferential portion of the powder layer with the binder (Fig. 2, paras. 0078-79 and 0091).
As to claim 7, ZANDINEJAD teaches using the binder to form a base layer and a cover layer, wherein the base layer, the cover layer and the sleeve together form a closed shell which seals the batch of powder therein (id.).
As to claim 11, ZANDINEJAD teaches sintering (para. 0079).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7 and 11-15 are rejected under 35 U.S.C. § 103 as being unpatentable over VAN DER ZEL, BARLOW and ZANDINEJAD, in view of FEENSTRA and KORTEN.
As to claim 1, VAN DER ZEL, BARLOW and ZANDINEJAD teaches the elements of the claim as explained above.  VAN DER ZEL, BARLOW and ZANDINEJAD do not explicitly teach elastomer binder (claims 4-5), bonding agent sinter powder coating (claim 12) and coloring (claims 13-15).

In sum, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to combine familiar dental article binder printing techniques to achieve familiar results with a reasonable expectation of success.

Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over FEENSTRA, in view of KORTEN2 (WO 2013/181262 A1).
As to claim 1, FEENSTRA teaches the elements of the claim as explained above.  FEENSTRA does not explicitly teach placing dental article in bag for isostatic pressing.
However, a skilled artisan would have been motivated to apply these common techniques used with dental articles.  For example, KORTEN teaches providing a bag for isostatic pressing to create uniform structure (pgs. 9-10).  Thus, a skilled artisan would have been motivated to apply isostatic pressing in a bag to achieve similar results in the dental article of FEENSTRA.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar dental article isostatic pressing compaction for the compaction technique of FEENSTRA to achieve a similar uniform dental article with a reasonable expectation of success.

Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over VAN DER ZEL, BARLOW and ZANDINEJAD, in view of FEENSTRA and KORTEN, in further view of KORTEN2 (WO 2013/181262 A1).
As to claim 1, VAN DER ZEL, BARLOW and ZANDINEJAD, in view of FEENSTRA and KORTEN teaches the elements of the claim as explained above.  These references do not explicitly teach placing dental article in bag for isostatic pressing.

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar dental article isostatic pressing compaction for the compaction technique of VAN DER ZEL, BARLOW and ZANDINEJAD, in view of FEENSTRA and KORTEN to achieve a similar uniform dental article with a reasonable expectation of success.

Allowable Subject Matter
	Claims 2-3 contain allowable subject matter because the cited prior art fails to teach or suggest to use coconut fat as binder.  The closest prior art (US 6,048,954) merely teaches to use waxes but never suggests coconut fat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743